FUNK, R J.
Original, action ¡for damages in the Common Pleas wherein . Elizabeth • Fisher was plaintiff' and the Northern Ohio Traction ■ & Light Co. was defendant.' Plaintiff was "a pas-passenger on one of defendant’s street cars in the City of Akron when the car collided with" ah automobile. The sudden stopping of the ' car caused by' the •' application of the brakes, threw plaintiff against a seat causing her injury. ' The petition declared' defendant negligent in stopping the car with a sudden jerk caused because the motorman improperly applied the brakes. At the'conclusion of plaintiff’s evidence, defendant' moved for a directed verdict on the ground that there was.no evidence that the defendant improperly applied the brakes. The trial court granted the motion. Plaintiff prosecuted error to the court of Appeals which held:
This court is of opinion that the allegation in the petition that defendant so “carelessly managed said car that it was brought to a stop with a sudden jerk” is broad enough to embrace the testimony that the motorman was looking around and failed to see the automobile until it was necessary to stop with a sudden jerk. There was therefore some evidence to go to the jury under the petition and the trial court erred in disecting a verdict. Reversed.